*615
ORDER

PER CURIAM.
Defendant and Third Party Plaintiff, Greenway Manor Partnership, L.P. (“Greenway”) appeal the judgment entered following a bench trial on the briefs and record in favor of Plaintiff, Mark Twain Bank (“Mark Twain”) and Third Party Defendants, Summit Tax Exempt Bond Fund (“Summit”) in its suit for negligence and breach of fiduciary duty. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no prece-dential value. We have, however, provided the parties with a brief memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to rule 84.16(b).